DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 19 - 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johar et al. (US 2009/0168695).
Regarding claim 19, Johar teaches that a method for providing network services at a location (Fig. 1 and pages 2, paragraphs 23 – pages 3, paragraphs 31). Johar teaches that enabling an interface for providing information associated with a user device (Fig. 1 and pages 2, paragraphs 23 – pages 3, paragraphs 31, where teaches interfacing for providing information with mobile device, such as wireless PDA, laptop computer, wireless enabled mobile telephone, etc, any one or more of these devices may be allowed to connect to a wireless network). Johar teaches that registering an application with the interface (Fig. 3 and pages 3, paragraphs 32 – 36, where teaches determination is made regarding whether the requester is located within the security area or not), wherein the application provides one or more services to the user device based at least partially on the information (Fig. 1, 3 and pages 2, paragraphs 23 – pages 3, paragraphs 31, where teaches providing one or more services to mobile device based on information, authentication), receiving first information associated with the user device, wherein the first information comprises one or more of identification information of the user device and state information of the user device (Fig. 1, 3 and pages 2, paragraphs 23 – pages 3, paragraphs 31, where teaches receiving username/password authentication information and information from PACS controller regarding the entrance or exit of individual employees into specific secured areas). Johar teaches that pushing, via the interface, the first information to the application (Fig. 1, 3 and pages 2, paragraphs 23 – pages 3, paragraphs 31). 
Regarding claim 20, Johar teaches that receiving, via the interface, a request to perform an action in response to the first information (Fig. 1, 3 and pages 2, paragraphs 23 – pages 3, paragraphs 31).
Regarding claim 21, Johar teaches that routing network communications from the user device to one or more of a local gateway at the location (Fig. 1) and a focal area network at the location (Fig. 1, 3 and pages 2, paragraphs 23 – pages 3, paragraphs 31).
Regarding claim 22, Johar teaches that the application is a public safety answering point and the first information is a location of the user device (Fig. 1, 3, pages 2, paragraphs 15 – 17, and pages 2, paragraphs 23 – pages 3, paragraphs 31). 
Regarding claim 23, Johar teaches that a non-transitory computer readable medium storing instructions that causes one or more processors to perform (Fig. 1, 3, pages 2, paragraphs 15 – 17, and pages 2, paragraphs 23 – pages 3, paragraphs 31). 

3.		Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radpour (US 2005/0064853). 
Regarding claim 24, Radpour teaches that a method for establishing a mobile call over a wireless network (Fig. 1 and pages 2, paragraphs 24 – 25). Radpour teaches that receiving a request to establish a communication path from a user device to a mobile operator network through a wireless access point (Fig. 1, 4 and pages 2, paragraphs 24 – pages 3, paragraphs 36, where teaches control message for establishing communication redirection of cellular calls addressed to the headset via mobile communication network through wireless access point, wireless switch (MSC)). Radpour teaches that determining whether the user device is authorized to access the wireless access point (Fig. 1, 4 and pages 2, paragraphs 24 – pages 3, paragraphs 36, where teaches requesting for authentication along with its profile data to access the wireless access point, wireless home personal base station). Radpour teaches that sending, in response to the user device being authorized to access the wireless access point, a request to authenticate the user device to the mobile operator network (Fig. 1, 4 and pages 2, paragraphs 24 – pages 3, paragraphs 36, where teaches in response to the mobile device requested authentication to the wireless access point (wireless home personal base station), requesting for authentication the mobile device to wireless switch (MSC)). Radpour teaches that establishing, in response to the user device being authorized, the communication path from the user device to the mobile operator network through the wireless access point (Fig. 4, 7, pages 2, paragraphs 24 – pages 3, paragraphs 36and pages 5, paragraphs 51 – 53, where teaches after to the mobile device being authorized, establishing communication path from the mobile device to the mobile switch (MSC) through the wireless access point (wireless home personal base station)).
Regarding claim 26, Radpour teaches that sending the request to authenticate the user device comprises pushing the request to the mobile operator network via an interface (pages 3, paragraphs 26 – pages 4, paragraphs 43 and Fig. 2, 4, 5). 


Allowable Subject Matter
4.		Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining whether the user device is authorized to access the wireless access point comprises determining whether a local policy manager or an external policy manager determines access to the wireless access point, and pushing, via an interface, a request to authorize the user device to the local policy manager or the external policy manager” as specified the claim.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raleigh et al. (US 2015/0143456) discloses End User Device that Secures an Association of Application to Service Policy with an Application Certificate with Check.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 16, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649